DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Withdrawn
In light of Applicant’s Amendments and Remarks, the previous rejections of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and claims 16-17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an electric heating device including a plastic casing that forms inlet and outlet openings for a fluid to be heated and a circulation chamber as well as a connection chamber separated from the circulation chamber by way of a partition wall, wherein the heat-emitting surface of a PTC heating element is exposed in said circulation chamber and is coupled in a heat-conductive manner to the PTC element and wherein the plastic casing is provided with a shielding, which shielding encloses the casing substantially entirely circumferentially.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bohlender et al. (US Patent Publication No. 2016/0360574) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an electric heating device comprising: a PTC heating element having a heat heat-emitting surface; a PTC element; a plastic casing that forms inlet and outlet openings for the fluid to be heated and a circulation chamber as well as a connection chamber separated from said circulation chamber by way of a partition wall, wherein the heat-emitting surface of the PTC heating element is exposed in said circulation chamber and is coupled in a heat-conductive manner to said PTC element, wherein said PTC element is in electrically conductive contact via electrical conductor tracks with different polarities that are electrically connected in said connection chamber.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754